DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 14880086 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to same invention of a plurality of sensor tiles snap in a frame.  Claims of the reference application show all limitations of the current claims plus more.  It appears that the applicant is trying to broaden the scope of the same invention.
Specifically:
	claims 1-2 are rejected over claim 1 of the reference application.
	claims 3-8 are almost identical to corresponding claims 3-8 of the reference.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cooperstock et al..
Regarding claims 1, and 7, Cooperstock et el., discloses a flour-based haptic communication system with features of the claimed invention including a plurality of sensor tiles (see, for example, col. 14, line 23), that conform in shape of a surface (solid surface 110) and form a sensor/tactile surface. Cooperstock et el., does not elaborate on how the tile are connected.  Utilization of snap connection in plurality of tile in a frame is notoriously known.  Peter, et al., U.S. Publication 20050005549 discloses a flexible tile wall system teaching a plurality of tiles conform in shape to a frame and snap into place (see paragraph 0050).  It would have been obvious, therefore, for a skill artisan, before the effective filing date of the invention to modify Cooperstock et el, to conform them in frame and use a very known way of securing a flat item, i.e, snapping them to the place for easy exchange and thus to provide for more versatile sensing system.  
Regarding claim 2, in order for the system of Cooperstock et el to perform properly, there are connective wirings, connecting the computer and power source to activate the sensor to produce signals, which are a resultant time varying continuous signal (see, for example, figure 15}.
Regarding claim 3, the connective wiring is integrated into the surface (see figures 1, 3, 9, 3 and 16).

Regarding claim 5, the sensor surface detects force applied to the surface and provides a signal corresponding to the force.  
Regarding claims 6, 7, the resulting signal is geometrically continuous and seamless image of indication of applied forces and pressures along the surface (see figure 6, also see figure 20).
Regarding claim 8, from the teaching of Peter, the sensor tiles can be inserted in a frame and Cooperstock et el, tiles are connected to a computer by some sort of connective wiring.

Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant's amendment and arguments filed 10/4/21 have been fully considered but they are moot in view of the new ground of rejection. It appears the securing a flat object by snapping is a common and well known procedure in tile art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Tuesday, December 28, 2021